I dissent for the reason the Commission did not make a finding that the respondent O'Kelley was temporarily totally disabled after October 4, 1930, from performing some kind of manual labor, but only held that the claimant "was, and is, temporarily totally disabled from the date of said injury, from the performance of his ordinary manual labor." There is very convincing evidence in the record that the respondent could perform labor and that his claim was based principally upon the fact that he could not secure work rather than that he could not perform labor. This being an issue of fact, before the Commission, I think the cause should be remanded to the Commission to find from the evidence whether or not the respondent can perform some kind of labor and fix its award or deny compensation accordingly. This in my opinion is in accordance with the former holdings of this court.
Note. — See under (1) L. R. A. 1916A, 266; 58 A. L. R. 1382; 28 Rawle C. L. 828, 829; R. C. L. Perm. Supp. p. 6254; R. C. L. Pocket Part, title "Workmen's Compensation," § 116.